Matter of Harmony W. (Jessica W.) (2021 NY Slip Op 00677)





Matter of Harmony W. (Jessica W.)


2021 NY Slip Op 00677


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, WINSLOW, AND BANNISTER, JJ.


84 CAF 19-00173

[*1]IN THE MATTER OF HARMONY W. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JESSICA W., RESPONDENT-APPELLANT. (APPEAL NO. 2.)


WILLIAM D. BRODERICK, JR., ELMA, FOR RESPONDENT-APPELLANT
REBECCA HOFFMAN, BUFFALO, FOR PETITIONER-RESPONDENT. 
DAVID C. SCHOPP, THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (MELISSA J. HORVATITS OF COUNSEL), ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Erie County (Lisa Bloch Rodwin, J.), entered December 21, 2018 in a proceeding pursuant to Social Services Law § 384-b. The order terminated the parental rights of respondent with respect to the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Machado v Tanoury, 142 AD3d 1322, 1322-1323 [4th Dept 2016]; Matter of Chendo O., 175 AD2d 635, 635 [4th Dept 1991]).
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court